Order reversed on the law and the facts, with ten dollars costs and disbursements, and motion denied, -with ten dollars costs, on the ground that the inadvertence occurring by the failure to pay the clerk the one dollar filing fee on the bond of appellant, which had been duly approved, was a mere irregularity which was cured, and the acts of the said receiver validated from the date of his appointment, when the bond was actually filed. The appellant, as receiver, was entitled to hold the rents thus collected until called upon to account therefor by the court appointing him,. Lazansky, P. J., Kapper, Scudder, Tompkins and Davis, JJ., concur.